Title: Sale of Prizes, [11 May] 1796
From: Madison, James
To: 


[11 May 1796]

   
   On 7 May, Smith (Maryland) moved that no nation be allowed to sell prizes in United States ports, there being no provision to prevent Great Britain from selling Spanish prizes in the event of an Anglo-Spanish war. Debate began on a bill in a Committee of the Whole on 11 May (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 1st sess., 1329, 1339, 1340–45).


Mr. Madison believed, that if a war were to break out between Great Britain and Spain, we should then be as free to make such a regulation as we are during the war at present; and if so, he did not see the necessity of going into such a measure at present.
He thought there was some weight in the argument of the gentleman from Pennsylvania (Mr. Swanwick) that if this was an advantage given to Spain, we ought to have something in return; and though she might, from a principle of magnanimity, grant us a similar regulation, it would be more certain to have it secured by treaty. As he did not see the necessity for this measure, he did not like a legislative interference, of any sort under present circumstances. The executive was charged with the application of the laws of nations, and were responsible on that subject; the legislature were to define them. This would induce hesitation at least. He had not thought much on the subject; but he believed there was nothing in the present case, that could require the interference of Congress, in a manner to assume a responsibility belonging to the executive department.
